1                                                                         FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON
2
                                                                 Jan 30, 2020
3                       UNITED STATES DISTRICT COURT                 SEAN F. MCAVOY, CLERK

                       EASTERN DISTRICT OF WASHINGTON
4
     LINDA CAMERON,                             No. 4:19-cv-05241-SMJ
5
                              Plaintiff,
6                                               ORDER DISMISSING CASE
                 v.
7
     CITY OF RICHLAND
8    WASHINGTON, a municipal
     corporation,
9
                              Defendant.
10

11         On January 29, 2020, the parties filed a stipulated dismissal, ECF No. 12.

12   Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),

13   IT IS HEREBY ORDERED:

14         1.    The parties’ Stipulation for Order of Dismissal, ECF No. 12, is

15               GRANTED.

16         2.    All claims are DISMISSED WITH PREJUDICE, with all parties

17               to bear their own costs and attorneys’ fees.

18         3.    All pending motions are DENIED AS MOOT.

19   //

20   //




     ORDER DISMISSING CASE - 1
1          4.     All hearings and other deadlines are STRICKEN.

2          5.     The Clerk’s Office is directed to CLOSE this file.

3          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

4    provide copies to all counsel.

5          DATED this 30th day of January 2020.

6                       __________________________
                        SALVADOR MENDOZA, JR.
7                       United States District Judge

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE - 2
